Citation Nr: 0107850	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-17 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, characterized as scoliosis of the lumbar spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran had active service from December 1972 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected low 
back disability.

A February 1998 unappealed RO decision denied service 
connection for a right knee disorder, and denied an 
application to reopen a claim for service connection for a 
heart disorder.  At the time of the December 2000 Board 
hearing, the veteran indicated that he is seeking to reopen 
those claims.  The Board refers this matter to the RO for 
appropriate action. 


FINDINGS OF FACT

The veteran's service-connected low back disability includes 
scoliosis of the lumbar spine and is manifested by pain and 
no more than slight limitation of motion; there is X-ray 
evidence of mild degenerative joint disease but there is no 
muscle spasm in the low back region, loss of lateral spine 
motion, unilateral, in the standing position, or any 
neurological impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for scoliosis of the lumbar spine have not been met. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his low back disorder, characterized 
as scoliosis, is more severe than the current 10 percent 
evaluation assigned contemplates.  The VA has a duty to 
assist the veteran in developing facts which are pertinent to 
his claim.  See generally Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the claim 
for an increased evaluation has been identified and obtained 
by the RO.  That evidence includes the veteran's service 
medical records, a VA examination report, a recent treatment 
record, and a hearing transcript from the veteran's December 
2000 testimony before the undersigned Member of the Board.  
The Board has not been made aware of any additional relevant 
evidence which is available in connection with this appeal.  
The veteran has denied recent treatment, other than the 
January 1999 emergency room treatment.   August 1999 
correspondence from the RO to the veteran, inquiring as to 
other treatment not of record, fulfills any notice 
requirements of the Veterans Claims Assistance Act of 2000.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

The veteran was on active duty from December 1972 to February 
1975.  The service medical records show that, in July 1973, 
he was provided an X-ray examination after a fall on his 
back.  No significant abnormalities were visualized.  An 
October 1974 physical profile record noted that the veteran 
had a curvature of the spine, and a November 1975 entry into 
service medical records noted that he had complaints of low 
back pain for several days.  A September 1981 rating decision 
granted service connection for what was then described as 
chronic low back syndrome with slight limitation of motion.  
A 10 percent evaluation was assigned under Diagnostic Code 
5295.  The 10 percent evaluation has continued to the time of 
the current claim, as the veteran's level of impairment 
attributable to this disability has remained essentially 
stable.
The RO received this current claim in January 1999.  The 
veteran's representative submitted a photocopy of a January 
1999 treatment record from Genesis Medical Center of 
Davenport, Iowa, reflecting emergency room treatment for the 
veteran's service-connected disorder.  He informed the 
physician at that facility that he had severe pain in the 
right lower back that radiated into the right posterior leg.  
The veteran also related that he had a back problem that 
originated during active service.  

The veteran related that the cause of his more recent 
exacerbation was heavy lifting.  He denied numbness or 
tingling, and he denied weakness.  The emergency room 
physician described the veteran as in moderate distress due 
to pain.  Objectively, the physician stated that the 
veteran's back was tender to palpation over the paraspinal 
muscles in the L2-5 vertebrae, and straight leg raising was 
positive on the right, but not the left.  Reflexes were 2+ 
and symmetric, with downgoing Babinski's bilaterally.  
Probable lumbar disk herniation was diagnosed, but the 
physician stated that he would need either a CT scan or MRI.  
The veteran declined medication, but did accept crutches.  He 
was instructed to follow-up with VA care.

In February 1999, the RO afforded the veteran a VA orthopedic 
examination as a result of his claim.  The examiner stated 
that she reviewed the claims files, which included the 
treatment note from the previous month.  The veteran informed 
the examiner that his in-service back injury was the result 
of operating a large drill.  Referencing the January 1999 
emergency room treatment record, the examiner stated that no 
neurological deficits were noted, although probable lumbar 
disc herniation was considered.  The examiner also noted that 
the veteran did not appear for his VA MRI, and she stated 
that there could not be confirmation of lumbar disc 
herniation absent these tests.  The veteran informed the 
examiner that his pain was in the belt line in the lower 
back, which radiated into the left hip and calf at times.  
Pain was reported to be a 6 on a scale of 10.  The veteran 
denied medication, heat or ice for relief.  However, he 
stated that he needed crutches as an aid.  

The veteran ambulated to the check-in desk without 
difficulty, but then demanded a wheelchair because of 
reported back pain.  The wheelchair was provided, and used 
during the examination.  Objectively, there was reported pain 
with extension and flexion, and mild pain with palpation of 
the right lower paraspinous muscles.  Deep tendon reflexes 
were 2+ in the Patellar and Achilles areas bilaterally.  
There was no spasm, weakness or postural abnormalities.  
Flexion was 60 degrees and extension was 10 degrees on 
testing, but the examiner commented that the veteran could 
flex to 120 degrees prior to the examination when tying his 
shoes.  X-rays revealed mild degenerative joint disease, but 
the examiner discounted disc disease based on the absence of 
neurological deficits.  

The veteran was afforded a hearing before the undersigned 
Member of the Board sitting in Washington, D.C. in December 
2000.  The veteran related his service problems.  He 
testified further that he was denied employment at the Post 
Office earlier in December 2000 because of his service-
connected back disorder.  As to more recent back symptoms, 
the veteran testified as to pain throughout his back.  He 
continued that if he sat for an extended period of time, he 
had difficulty standing.  Finally, the veteran explained that 
the reason he would not appear for either an MRI or CT scan 
at the VA was that he was afraid of the equipment used for 
the procedures.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that functional loss 
due to pain must also be considered in evaluating a service-
connected orthopedic disorder in which the criteria is 
limitation of motion.  

As noted above, the RO has rated the veteran's service 
connected low back disorder under Diagnostic Code 5295, which 
evaluates chronic lumbosacral strain.  A 10 percent 
evaluation is warranted under that code when characteristic 
pain on motion is present.  A 20 percent evaluation is 
warranted when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).

In light of the above, the Board must find that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 10 percent rating.  There 
was no evidence of muscle spasm at the time of the veteran's 
VA examination, and no comment was made the previous month on 
the presence of muscle spasm in the low back region.  While 
tenderness was noted on palpation both in January and 
February 1999, this is consistent with the current 10 percent 
evaluation.  There were no loss of lateral spine motion, 
unilateral, in the standing position, at the time of the 
February 1999 VA examination.  Thus, none of the criteria for 
a 20 percent evaluation under Diagnostic Code 5295 have been 
shown during the course of this claim.  It follows that a 
higher evaluation under this code is not warranted.

The Board must also consider the potential applicability of 
alternative codes.  It is apparent that a herniated disc was 
recently suspected following a post-service back injury but 
service connection is not in effect for disc disease.   In 
fact, a VA examiner in February 1999 essentially ruled out 
current disc disease.  Under these circumstances, an 
evaluation under Diagnostic Code 5293, which evaluates 
intervertebral disc syndrome, is not warranted.  

As noted above, there is X-ray evidence of mild degenerative 
joint disease of the lumbar spine.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, the veteran's 
back disorder can also be evaluated under Code 5292, 
limitation of motion of the lumbar spine.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating, and a 40 percent rating requires severe 
limitation of motion.  38 C.F.R. 4.71a, Code 5292.  The Board 
notes that while the veteran's forward flexion of the lumbar 
spine was limited to 60 degrees during the formal portion of 
his February 1999 VA examination, the examiner commented 
specifically that the veteran could fully bend to tie his 
shoes, displaying substantially more range of motion.  The 
examiner notably commented that the veteran walked normally 
to the check-in desk at the time of his examination, but then 
required the use of a wheelchair due to complaints of back 
pain.  Looking at the above in context, the Board must find 
that the preponderance of the evidence is against a finding 
of more than slight limitation of motion.  Accordingly, an 
evaluation in excess of 10 percent under Diagnostic Code 5292 
is not warranted.

In denying an increased evaluation, the Board has considered 
the Court's holding in DeLuca, supra.  The veteran's 
complaints of low back pain are contemplated in the current 
10 percent evaluation under Diagnostic Code 5295, which 
specifically provides that pain on motion warrants a 10 
percent evaluation.  There is no objective evidence to show 
that pain, flare-ups of pain, weakness, incoordination, 
fatigue, or any other symptom results in any additional 
limitation of function to a degree that would support a 
rating in excess of 10 percent. 

Finally, he potential application of Title 38 of the Code of 
Federal Regulations (2000), to include the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) (2000), have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions that his low back disorder warrants assignment of 
a disability evaluation in excess of the currently assigned 
10 percent evaluation.  In exceptional cases in which 
schedular evaluations are found to be inadequate, 
consideration of an "extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  See 38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  In this regard, the Board first notes that the 
schedular evaluations in this case are not inadequate.  There 
is a full range of ratings that anticipate greater disability 
for a low back disorder, using both loss of range of motion 
and other physical indicia as criteria.  The record, however, 
does not establish the presence of findings that would 
support a higher rating under the Rating Schedule.  Further, 
the Board finds no evidence of an exceptional or unusual 
disability picture in this case.  The veteran has testified 
that his low back disorder has precluded employment from the 
Post Office during the course of this claim.  However, there 
is no evidence to show that the veteran's low back disorder, 
in and of itself, has markedly interfered with his ability to 
obtain or retain gainful employment, or has caused frequent 
(or any) periods of hospitalization during the course of this 
claim.  Therefore, on the basis of the entire record, the 
Board must conclude that in the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability evaluation in excess of 10 percent for a low 
back disorder is denied.




		
	R. F. WILLLIAMS
	Member, Board of Veterans' Appeals

 

